Exhibit 10.1

Executive Compensation Notification

Chairman, Chief Executive Officer and Chief Operating Officer

2014 Fiscal Year Compensation Program of Chairman, Chief Executive Officer and
Chief Operating Officer.

2014 Fiscal Year Base Salaries: Table I below sets forth the 2014 fiscal year
base salaries for Mr. Horton, Mr. Tomnitz and Mr. Auld.

Table I

 

          Annual Base Salary      Performance Bonus  

Name

   Office    (2014 Fiscal Year)      (2014 Fiscal Year)  

Donald R. Horton

   Chairman of the Board    $ 1,000,000         See Below   

Donald J. Tomnitz

   Vice Chairman, President and CEO    $ 900,000         See Below   

David V. Auld

   Executive Vice President and COO    $ 500,000         See Below   

2014 Fiscal Year Annual Performance Bonus: The Compensation Committee approved
performance-based goals for measuring short-term performance bonuses that may be
earned by Mr. Horton, Mr. Tomnitz and Mr. Auld during the 2014 fiscal year. The
2014 performance goals were established under the Company’s 2000 Amended and
Restated Incentive Bonus Plan. The 2014 fiscal year performance goal for
Mr. Horton, Mr. Tomnitz and Mr. Auld relates to achieving positive consolidated
pre-tax income as set forth below.

Annual Performance Bonus – Performance Related to Pre-Tax Income:

Under the 2014 fiscal year performance bonus program, each of Mr. Horton and
Mr. Tomnitz has the opportunity to earn the following performance-based bonus:

 

  (1) Up to 0.6% of Pre-Tax Income of the Company for the six-month period
ending March 31, 2014 (but not below $0), and

 

  (2) Up to 0.6% of Pre-Tax Income of the Company for the six-month period
ending September 30, 2014 (but not below $0).



--------------------------------------------------------------------------------

Under the 2014 fiscal year performance bonus program, Mr. Auld has the
opportunity to earn the following performance-based bonus:

 

  (1) Up to 0.25% of Pre-Tax Income of the Company for the six-month period
ending March 31, 2014 (but not below $0), and

 

  (2) Up to 0.25% of Pre-Tax Income of the Company for the six-month period
ending September 30, 2014 (but not below $0).

“Pre-Tax Income” shall mean income before income taxes, as publicly reported by
the Company in its quarterly or annual financial statements, as applicable,
prepared in accordance with generally accepted accounting principles. The
financial statements shall mean the consolidated financial statements of the
Company.

At the end of the 2014 fiscal year, the Committee may use its sole discretion to
adjust downward, in part or in whole, the Annual Performance Bonus based on
performance of the Company, including based on total annual Pre-Tax Income, and
performance of the participant. Provided that for the fiscal year ending
September 30, 2014 that no more than 0.6% of Pre-Tax Income for the year shall
be paid to Mr. Horton or Mr. Tomnitz under this bonus plan and no more than
0.25% of Pre-Tax Income for the year shall be paid to Mr. Auld.

Other Long-Term Benefits.

Mr. Horton, Mr. Tomnitz and Mr. Auld may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. Furthermore, if the executive is employed by the
Company on the last day of the current fiscal year (for example September 30,
2014), then the Company will establish a liability to him equal to 10% of his
annual base salary as of the first day of the current fiscal year (for example
October 1, 2013). This liability will accrue earnings in future years at a rate
established by the administrative committee.